Citation Nr: 1500781	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-32 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for back disability.

2. Entitlement to service connection for removal of a cancerous mass in the throat.

3. Entitlement to service connection for a heart disorder.

4. Entitlement to service connection for hypertension.

5. Entitlement to a compensable disability rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Robert E. Norton, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to February 200.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the New Orleans, Louisiana Regional Office (RO) of the United States Department of Veterans Affairs (VA). In an August 2009 rating decision, the RO denied service connection for a back disability, removal of a cancerous mass in the throat, a heart disorder, hypertension, and hepatitis C. In an April 2013 rating decision, the RO granted service connection for hepatitis C, and assigned a 0 percent, noncompensable disability rating. In September 2014, the Veteran submitted a notice of disagreement (NOD) with the 0 percent rating that the RO assigned.

In September 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is in the claims file.

The issues of service connection for a heart disorder and hypertension, and of a higher disability rating for hepatitis C, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Low back injury during service was followed by low back pain during and after service, and by a post-service diagnosis of lumbar intervertebral disc disease.

2. In September 2014, prior to promulgation of a decision in the appeal for service connection for removal of a cancerous mass in the throat, the Veteran indicated that he was withdrawing his appeal with respect to that claim.


CONCLUSIONS OF LAW

1. Back disability including lumbar intervertebral disc disease was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for withdrawal, by the Veteran, of a substantive appeal on the issue of service connection for removal of a cancerous mass in the throat, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Disability

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). With regard to the issue that the Board is deciding at this time, service connection for back disability, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating that claim.

The Veteran contends that he sustained back injuries during service, and that back problems continued after service through the present. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After the Veteran submitted his claim for VA disability compensation, the RO sought the Veteran's service medical records. A small number of service medical records were obtained, including reports of a service entrance examination and an examination in 1993, and some dental treatment records. Records of treatment, other than dental, of the Veteran during his twenty-five years of service were not obtained. The RO made multiple attempts to obtain the records, as did the Veteran. In a July 2009 memorandum, an RO military records specialist made a determination that all efforts to obtain the records had been exhausted, that further attempts were futile, and that those records were not available.

In the context of service medical records that were destroyed or are presumed to have been destroyed in a fire at a government records facility in 1973, the Court indicated that the Board has a heightened obligation to explain its findings and conclusions, and to carefully consider the requirement that the benefit of the doubt be resolved in favor of the veteran. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996). The Veteran served after 1973, so his records could not have been destroyed in that fire. The Board is sympathetic, however, regarding the unfortunate and unexplained unavailability of his service medical records. Thus, in addressing his claims, the Board will take heightened care with explaining its findings and conclusions, and will carefully consider the requirement that the benefit of the doubt be resolved in favor of the veteran.

The Veteran has current back disability. In VA medical treatment from 2008 forward, he has reported chronic low back pain. Lumbar spine MRI performed in June 2008 showed L3-L4 intervertebral disc bulge. In the September 2014 Board hearing, he reported ongoing daily low back pain, and episodes one to two times per month of locking up of the low back.

The Veteran reports that he sustained low back injury during service, and that low back pain continued during and after service. He began receiving VA medical treatment in 2008. In treatment in 2008, he reported having sustained injury to his low back during service, while he was stationed in Holland. He reported that he had experienced low back pain since the 1990s. In the 2014 Board hearing, he stated that, during his service in Holland in the 1990s, his low back was injured and locked up during physical training. He indicated that he received treatment, including weekly massage therapy. He reported that he also strained his low back while performing warehouse duties, moving heavy objects. He indicated that he has continued to experience low back pain since it began in the 1990s.

In VA treatment and in the Board hearing the Veteran provided consistent and credible accounts of low back injury and symptoms during service, and ongoing symptoms after service. The Veteran is competent to recount symptoms that he has experienced. His accounts are valid evidence that back disorder symptoms began during service and continued after service. As his service medical records are not available, there is no medical evidence from his service years to corroborate or contradict his accounts. The Board finds that the evidence supporting service incurrence of the current low back disability is reasonably persuasive, is uncontradicted, and is sufficient to warrant service connection.

Throat Cancer

In the 2014 Board hearing, the Veteran stated that he was withdrawing his appeal for service connection for removal of a cancerous mass in the throat. A written transcript of that hearing is in his claims file. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). The Veteran's statement at the hearing, as transcribed, satisfies the requirements for withdrawing the appeal with respect to that claim. Thus, there is no remaining allegation of error of fact or law for appellate consideration, and that appeal is withdrawn. Accordingly, the Board does not have jurisdiction to review that appeal, and that appeal is dismissed.


ORDER

Entitlement to service connection for back disability is granted.

The appeal for service connection for removal of a cancerous mass in the throat is dismissed.



	(CONTINUED ON NEXT PAGE)


REMAND

The Board is remanding the issues of service connection for a heart disorder and hypertension, and of a higher disability rating for hepatitis C. The Veteran reports that, beginning in the late 1990s, during service, he has experienced episodes of a racing heartbeat, even at rest, sometimes accompanied by fatigue and shortness of breath. He states that these episodes continued after service. He indicates that after service he was diagnosed with hypertension, and that physicians have related the episodes to hypertension and heart disease. VA treatment records reflect treatment for hypertension. In a December 2014 statement, a private cardiologist indicated that the Veteran had hypertensive heart disease. The Veteran has not had a VA medical examination addressing the likelihood that his hypertension or his hypertensive heart disease are related to the symptoms beginning during service that he has described. The Board will remand those service connection issues for an examination, with review of the available records, and opinion as to the likely etiology of the current hypertension and heart disease.

The Veteran appealed the RO's 2009 denial of service connection for hepatitis C. While that appeal was pending, the RO, in 2013, granted service connection for hepatitis C. In 2014, the Veteran filed an NOD with the 0 percent disability rating that the RO assigned. The Court has indicated that when a claimant submits an NOD, and the RO does not issue a statement of the case (SOC) on the issues addressed by the NOD, the Board should remand the issue to the RO for the issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). The Board therefore remands that issue for the RO to issue an SOC on the issue of the rating for hepatitis C.

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for a VA medical examination to address the likely etiology of hypertension, and the nature and likely etiology of any current heart disorder, including hypertensive heart disease. Provide the Veteran's claims file (including the paper file and relevant information from Virtual VA and VBMS) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Inform the examiner that service medical records for the Veteran are not available.

Ask the examiner to report on the current manifestations and effects of hypertension. Ask the examiner to indicate the nature of any current heart disorder, including previously-diagnosed hypertensive heart disease. Ask the examiner to consider the Veteran's account of the history of symptoms during service, including episodes of racing heartbeat at rest. 

Ask the examiner to provide opinion, with regard to the Veteran's hypertension, and his current heart disorders including hypertensive heart disease, as whether it is at least as likely as not (at least a 50 percent possibility) that each disorder began during and continued after his service, or is otherwise causally related to his service

2. Issue to the Veteran and his representative a statement of the case addressing the issue of a disability rating higher than 0 percent for hepatitis C. Advise the Veteran and his representative of the time limit in which he may file a substantive appeal as to that issue. If the Veteran completes a timely substantive appeal on the hepatitis C rating issue, return the issue to the Board, if otherwise in order.

3. Review the expanded record and consider the issues of service connection for hypertension and for heart disability including hypertensive heart disease. If any of those issues remains denied, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


